          Case 1:20-cv-05441-KPF Document 43 Filed 07/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Uniformed Fire Officers Association; Uniformed             Case No. 1:20-cv-05441-KPF
Firefighters Association of Greater New York;
Correction Officers’ Benevolent Association of the
City of New York, Inc.; Police Benevolent                  DECLARATION OF
Association of the City of New York, Inc.; Sergeants       ALEX V. CHACHKES IN SUPPORT
Benevolent Association; Lieutenants Benevolent             OF COMMUNITIES UNITED
Association; Captains Endowment Association; and           FOR POLICE REFORM’S
Detectives’ Endowment Association,                         MOTION TO INTERVENE

                   Petitioners/Plaintiffs,

               -against-

Bill de Blasio, in his official capacity as Mayor of the
City of New York; the City of New York; Fire
Department of the City of New York; Daniel A.
Nigro, in his official capacity as the Commissioner of
the Fire Department of the City of New York; New
York City Department of Correction; Cynthia Brann,
in her official capacity as the Commissioner of the
New York City Department of Correction; Dermot F.
Shea, in his official capacity as the Commissioner of
the New York City Police Department; the New York
City Police Department; Frederick Davie, in his
official capacity as the Chair of the Civilian
Complaint Review Board; and the Civilian
Complaint Review Board,

                   Respondents/Defendants.
            Case 1:20-cv-05441-KPF Document 43 Filed 07/29/20 Page 2 of 4




        I, Alex V. Chachkes, hereby declare as follows:

       1.       I am an attorney, a member of the bar of the State of New York, and a partner of

the law firm Orrick, Herrington & Sutcliffe LLP (“Orrick”).

       2.       Pursuant to Local Civil Rule 6.1, I submit this sworn statement in support of

Communities United for Police Reform’s (“CPR”) Motion to Intervene. I have personal

knowledge of the facts contained in this declaration, and, if called as a witness, am competent to

testify to those facts, except as to matters expressly stated to be upon information and belief. As

to those, I believe them to be true.

       3.       CPR is an organization and campaign whose mission is to advance police

transparency and accountability, while reducing reliance on policing, for community safety,

through civic engagement, policy reform, public advocacy, and community organizing. Last

month, after years of working on the front lines of the reform effort, a CPR-led coalition won a

landmark victory, securing repeal of N.Y. C.R.L. § 50-a. CPR now seeks, by Order to Show

Cause, to intervene in this Action to defend its interest in the full and prompt effectuation of that

legislative action; in its mission of ensuring ready public access to records of misconduct

complaints, misconduct investigations, and discipline, including those at issue in this case; and in

its current and future use of the judicially enforceable right of access to government records.

       4.       There are “good and sufficient reasons” for proceeding by order to show cause

instead of by notice of motion. See Local Rule 6.1(d). This litigation is currently moving

forward at an expedited pace. On July 22, this Court granted Plaintiffs’ request for a temporary

restraining order; permitted limited discovery; set a due date of August 14, 2020 for the filing of

papers on Plaintiffs’ request for a preliminary injunction; and set a preliminary injunction

hearing for August 18, 2020. The Court has already held another hearing modifying the




                                                 -2-
            Case 1:20-cv-05441-KPF Document 43 Filed 07/29/20 Page 3 of 4




restraining order and resolving discovery disputes. If CPR proceeded by notice of motion, the

applicable rules would push the briefing schedule and this Court’s ultimate determination on

CPR’s motion past the preliminary injunction hearing, potentially precluding CPR’s participation

in that proceeding. See Local Rule 6.1(b) (providing 14 days for a response and 7 days for a

reply). CPR’s proposed briefing schedule—with responses due August 3, 2020 and any reply

due August 6, 2020—will permit the Court to resolve the motion in time for CPR to participate

in preliminary injunction proceedings.

       5.       Federal Rule of Civil Procedure 24, moreover, provides that a motion to intervene

must be “timely.” Counsel for CPR prepared and filed CPR’s motion to intervene as soon as

practicable so as to comply with the rule, avoid prejudice to any party or any delay to resolution

of this case. Proceeding by order to show cause will further protect against prejudice and delay.

       6.       I have conferred with counsel for both parties. Counsel for Defendants has

indicated that it does not consent to CPR’s Motion to Intervene, but does not oppose the

proposed briefing schedule in the Order to Show Cause. Counsel for Plaintiffs has indicated that

Plaintiffs do not consent to CPR’s Motion to Intervene nor to an expedited briefing schedule.

       7.       CPR has not previously made an application for similar relief in connection with

this Action.

       8.       Attached hereto as Exhibit A is a true and correct copy of excerpts from the

Reporter’s Transcript of the July 22, 2020 hearing.

       9.       Attached hereto as Exhibit B is a true and correct copy of excerpts from the

Reporter’s Transcript of the July 28, 2020 hearing.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.




                                                -3-
Case 1:20-cv-05441-KPF Document 43 Filed 07/29/20 Page 4 of 4




                             -4-
